FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CALIFORNIA SEA URCHIN                  No. 15-56672
COMMISSION; CALIFORNIA ABALONE
ASSOCIATION; COMMERCIAL                   D.C. No.
FISHERMEN OF SANTA BARBARA,            2:14-cv-08499-
              Plaintiffs-Appellants,      JFW-CW

                 v.

MICHAEL BEAN, in his official
capacity as Acting Assistant
Secretary for Fish & Wildlife &
Parks, Department of Interior;
DEPARTMENT OF INTERIOR; DANIEL
M. ASHE, in his official capacity as
Director of the United States Fish &
Wildlife Service; UNITED STATES
FISH & WILDLIFE SERVICE,
               Defendants-Appellees,

                and

CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE;
ENVIRONMENTAL DEFENSE CENTER;
FRIENDS OF THE SEA OTTER;
HUMANE SOCIETY OF THE UNITED
STATES; LOS ANGELES
WATERKEEPER; THE OTTER PROJECT,
   Intervenor-Defendants-Appellees.
2         CAL. SEA URCHIN COMM’N V. BEAN


CALIFORNIA SEA URCHIN                  No. 17-55428
COMMISSION; CALIFORNIA ABALONE
ASSOCIATION; CALIFORNIA LOBSTER           D.C. No.
AND TRAP FISHERMEN’S                   2:13-cv-05517-
ASSOCIATION; COMMERCIAL                  DMG-CW
FISHERMEN OF SANTA BARBARA,
              Plaintiffs-Appellants,
                                          ORDER
                 v.

RACHEL JACOBSON, in her official
capacity as Acting Assistant
Secretary for Fish and Wildlife &
Parks, Department of Interior; U.S.
DEPARTMENT OF THE INTERIOR;
DANIEL M. ASHE, in his official
capacity as Director of the United
States Fish and Wildlife Service;
UNITED STATES FISH AND WILDLIFE
SERVICE,
               Defendants-Appellees,

FRIENDS OF THE SEA OTTER;
HUMANE SOCIETY OF THE UNITED
STATES; DEFENDERS OF WILDLIFE;
CENTER FOR BIOLOGICAL DIVERSITY;
THE OTTER PROJECT;
ENVIRONMENTAL DEFENSE CENTER;
LOS ANGELES WATERKEEPER,
   Intervenor-Defendants-Appellees.
             CAL. SEA URCHIN COMM’N V. BEAN                         3

                       Filed April 18, 2018

  Before: Kim McLane Wardlaw and Ronald M. Gould,
 Circuit Judges, and Lawrence L. Piersol, * District Judge.


                             ORDER

   The opinion in the above-captioned matter filed on
March 1, 2018, is amended as follows:

    At slip opinion page 11, lines 27–30, delete the words
 and replace them with 

    At slip opinion page 11, line 32, delete .

    IT IS SO ORDERED.




     *
       The Honorable Lawrence L. Piersol, United States District Judge
for the District of South Dakota, sitting by designation.